DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 08/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Patent# 10,671,229 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, prior art of record fails to teach the following claim limitations of “wherein each of the sensor blocks comprises: k (k being a natural number of two or more) first sensors arranged along a first direction; and j (j being a natural number of two or more) sensor groups, each of the j sensor groups disposed adjacent to a corresponding first sensor among the k first sensors and comprising i (i being a natural number of three or more) second sensors arranged along a second direction intersecting the first direction, and wherein: the sensor blocks comprise a first sensor block and a second sensor block arranged along the second direction; and a corresponding signal line among the signal lines connects an m-th (m being a natural number of one or more and less than i) second sensor among the i second sensors of an n-th (n being a natural number of one or more and less than j) sensor group among the j sensor groups of the first sensor block directly to an i-m+1-th second sensor among the i second sensors of an n-th sensor group among the j sensor groups of the second sensor block”; in combination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623